Exhibit 10.37

ALENCO INC.

U.S. Benefit Plans Administration Committee

 

Unanimous Written Consent to Action in Lieu of a Meeting

The undersigned, being all the members of the U.S. Benefit Plans Administration
Committee (the “Committee”), of Alenco. Inc. (the “Company”), are entitled to
take action on the matters herein, and hereby unanimously consent to the
adoption of the following resolutions:

 

  A. Amendments to Alenco Inc. Deferred Compensation Plan

WHEREAS, the Company has delegated to the Committee the right to manage the
Alenco Inc. Deferred Compensation Plan (the “NQDC Plan”), and to implement
amendments to the NQDC Plan consistent with its mandate; and

WHEREAS, the Committee has determined to clarify and amend the NQDC Plan, as of
January 1, 2012, to make certain administrative changes to the Plan;

NOW THEREFORE BE IT RESOLVED THAT:

The following amendments are made to the NQDC Plan effective January 1, 2012:

 

  •   ARTICLE I, 1.5 Participating Employers, add: “Encana Services Inc. is a
participating employer as of April 1, 2010. Encana Natural Gas Inc. is a
participating employer as of August 1, 2010.”

 

  •   ARTICLE II, 2.1 Accounts, B., 1., delete the sentence: “However, deferrals
during a particular Plan Year intended to be allocated to a Fixed Period Account
may be allocated only to one Fixed Period Account with respect to such Plan
Year, and no more than five Fixed Period Accounts with different maturity dates
may exist for the Participant at any time.

 

  •   ARTICLE IV, 4.1 Election to Defer Compensation, B., delete the sentence:
“The Participant may also elect to defer any dollar amount of Base Compensation,
in even $1,000 increments and spread evenly over the pay periods, provided that
the total amount deferred may not exceed 50% of Base Compensation.”

 

  •   ARTICLE IV, 4.1 Election to Defer Compensation, C., delete the phrase:
“…or any dollar amount of such Bonus Compensation (in even $1,000 increments, up
to an including 100% of Bonus Compensation)’’

 

  •  

ARTICLE IV, 4.2 Election as to Form of Payment, replace the sentence: “The
Participant may elect to have the Participant’s balance distributed in (1) a
lump sum, (2) in annual installments over a period of 5 years, or (3) in annual
installments over a period of 10 years.” with “The Participant may elect to have

 

1



--------------------------------------------------------------------------------

  •  

  the Participant’s balance distributed in (1) a lump sum, or (2) in annual
installments for any number of years up to 10.”

 

  B. Transfer of Trust Assets

WHEREAS, the Company has delegated to the Committee the right to manage the NQDC
Plan and the Tom Brown, Inc. Deferred Compensation Plan (discontinued
December 1, 2004) (the “TBI NQDC Plan”); and

WHEREAS, the Committee has determined after consideration, to transfer the Trust
Assets of the NQDC Plan and the TBI NQDC Plan from Bankers Trust to Principal
Trust Company, to realize cost savings and administration efficiencies;

NOW THEREFORE BE IT RESOLVED THAT:

The Trust Agreement with Bankers Trust be terminated, and the Assets of the NQDC
Plan and the TBI NQDC Plan be transferred to Principal Trust Company as of
January 1, 2013 (or as soon as administratively practicable), upon execution of
a Trust Agreement with Delaware Charter Guarantee & Trust Company, conducting
business as Principal Trust Company.

AND BE IT FURTHER RESOLVED THAT:

The Committee hereby authorizes and directs, for and on behalf of the Committee
through the Alenco Inc. U.S. Benefit Plans Administration Committee Mandate
parts #10 and #13, the Committee Chair to take any action and execute any
documents that in his opinion or in the opinion of the Company’s legal counsel
may be necessary or advisable to accomplish the resolutions described above, and
that one or more officers of the Company and where appropriate other employees
of the Company, are further authorized to execute such documents and instruments
and to take such actions as are necessary or advisable to: (1) effectuate the
adoption of these resolutions; (2) implement the provisions of these
resolutions; and (3) maintain compliance of the Plans with applicable laws and
regulations including any filings with state or federal government agencies.

****

This unanimous written consent may be executed in counterparts.

 

COMMITTEE MEMBERS:     /s/ John P. Keplinger     /s/ Philip J. Coyle John P.
Keplinger     Philip J. Coyle Dated:  

1-25-13

    Dated:  

01/25/13

 

/s/ Mary Viviano     /s/ Christopher J. Casebolt Mary Viviano    

Christopher J. Casebolt

Dated:  

1/9/13

    Dated:  

1/9/13

/s/ Nancy Brennan     /s/ Rob Barclay Nancy Brennan     Rob Barclay Dated:  

01/24/13

    Dated:  

1/24/13

 

2